ACCEPTED
                                                                                          01-15-00195-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    4/20/2015 10:52:09 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               NO. 01-15-00195-CV

                                                  FILED IN
 IN THE COURT OF APPEALS FOR THE FIRST JUDICIAL DISTRICT
                                            1st COURT OF APPEALS
                  OF TEXAS AT HOUSTON           HOUSTON, TEXAS
                                                                 4/20/2015 10:52:09 PM
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk

                                  N.G., Appellant

                                         v.

        Texas Department of Family and Protective Services, Appellee


  On Appeal from the 308th Judicial District Court of Harris County, Texas
                    Trial Court Cause No. 2008-32527

          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

COMES NOW, N.G., Appellant, and files this her Motion for Extension of Time to

File Brief and respectfully shows the Court as follows:

   1. This is an accelerated appeal. Appellant’s brief was due on April 20, 2015.

   2. Counsel is requesting an extension of time to file Appellant’s brief to May 20,

      2015. Opposing counsel with the Harris County Attorney’s Office is

      unopposed to this motion.

   3. Good cause exists to grant this extension. Counsel has moved both her office

      and her residence and has been ill. Further, a visiting court reporter took the

      testimony in this case and this has made it more difficult to quickly get a copy


                                          1
     of the record from her. Counsel has also had court appearances and other trial

     court matters, and appellate matters during this period. Most importantly, the

     case involves special issues which has required additional communication

     with Appellant.

  4. For all of the above reasons, Counsel requests an extension to confer with her

     client, and to adequately research and draft her brief.

     WHEREFORE, Appellant prays that the Court grant an extension of time to

     file her brief on May 20, 2015.



                                                   Respectfully Submitted,

                                                   /S/ Lana Shadwick
                                                   Lana Shadwick
                                                   State Bar No. 00784951
                                                   12620 FM 1960 Rd. West
                                                   Ste. A4-102
                                                   Houston, Texas 77065
                                                   Phone: 713-392-8222
                                                   Lana@LanaShadwick.com
                                                   Attorney for Appellant


                        CERTIFICATE OF SERVICE

      I hearby certify that a true and correct copy of the foregoing has been
forwarded by electronic mail on this the 20th day of April, 2015 to:

Sandra D. Hachem
                                                   /S/ Lana Shadwick

                                         2